In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-373V
                                       Filed: July 5, 2016

* * * * * * * * * * * * * * * *
LAUREN E. NEELY,              *                              UNPUBLISHED
                              *
           Petitioner,        *                              Special Master Gowen
                              *
v.                            *
                              *                              Attorneys’ Fees and Costs.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Daniel J. Leeper, Leeper & Leeper, St. Petersburg, FL, for petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

        On May 1, 2014, Lauren E. Neely (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving a human papillomavirus vaccine on May 5, 2011, she developed
peripheral neuropathy and related medical complications, irritable bowel syndrome, fibromyalgia,
myalgias, chronic pain, dizziness, headaches, cognitive impairments, and chronic debilitating
fatigue. On May 12, 2016, the parties filed a stipulation in which they agreed to an award of
compensation to petitioner. On May 13, 2016, the undersigned issued a decision adopting the
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
parties’ stipulation for an award. See Decision on J. Stip., filed May 13, 2016.

        On June 29, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner’s counsel requested a total of $19,080.00 in attorneys’ fees based on a total of 63.6 hours
of work at a rate of $300.00 an hour. See Application for Attorneys’ Fees and Costs, Exhibit B at
5, filed June 29, 2016. Petitioner also requested $3,252.50 in attorneys’ costs. Id. at Exhibit B at
2. Respondent was provided documentation of the attorneys’ fees and costs and advised that she
did not oppose the total amount requested. Id. at ¶ 6. Pursuant to General Order No. 9, petitioner
represents that she did not incur any out-of-pocket expenses related to this litigation. See General
Order #9 Statement, filed July 5, 2016.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42 U.S.C.
section 300aa-15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS the request for approval and payment of attorneys’ fees and costs, pursuant to 42 U.S.C.
§ 300 aa-15(e).

       An award should be made as follows:

       (1)     in the form of a check jointly payable to petitioner and to petitioner’s attorney,
               Daniel J. Leeper, of Leeper & Leeper, in the amount of $22,332.50.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2